DETAILED ACTION
	Claims 1-6, 8, 10 and 10-14 are present.
	All objections and rejections stated in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.

Claim Interpretation
	Claim 1 recites “a detergent which comprises a lauroyl amino acid.”  Since “comprising” is an open transitional phrase, the recited “detergent” is interpreted as including compounds that are not a lauroyl amino acid, wherein lauroyl amino acids are a class of anionic surfactants.  Since dependent claim 8 is construed to include all of the features of claim 1, the broadest reasonable interpretation that applies to “the detergent . . . is a non-ionic detergent” (wherein non-ionic detergent is part of a Markush group) as recited in claim 8 is that the detergent as stated in claim 1 comprises a lauroyl amino acid and a non-ionic detergent.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6, 8, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudou et al. (“Refolding single-chain antibody (scFv) using lauroyl-L-glutamate as a solubilization detergent and arginine as a refolding additive,” Protein Expression Purification 77 (2011): 68-74) further in view of Tsumoto et al. (“Highly efficient recovery of functional single-chain Fv fragments from inclusion bodies overexpressed in Escherichia coli by controlled introduction of oxidizing reagent,” J. Immunological Methods 219 (1998): 119-29), Kaar et al. (“Refolding of Npro fusion proteins,” Biotechnol. Bioeng. 104 (2009): 774-84), Cabrita et al. (“Protein expression and refolding,” Biotechnology Annual Rev. 10 (2004): 31-50) and Arakawa et al. (“Refolding technologies for antibody fragments,” Antibodies 3 (2014): 232-41).
Kudou et al., Abstract, teach:
Therapeutic potential of immunoconjugates has opened a new window for antibody-based biopharmaceuticals. Greater tissue penetration and hence enhanced cell toxicity are obtained with a smaller version of antibodies. While the whole antibody can be readily produced via mammalian antibody fragments often require refolding of insoluble proteins. Here we report a new refolding method for antibody fragments using a novel amino acid–based detergent as a solubilizing agent and arginine-assisted refolding. Inclusion bodies of antibody fragments were solubilized by 2.5% lauroyl-l-Glu (C12-l-Glu) [i.e. lauroyl-L-glutamate] and successfully refolded by multi-step dilution into a buffer solution containing arginine hydrochloride and thiol/disulfide-exchange reagents. Adjustment of temperature was found to be critical for increase in the refolding yield. Although each protein requires appropriate optimization, solubilization by C12-l-Glu and dilution refolding assisted by arginine can generate the native, functional antibody fragments. The procedure should enable us to utilize bacterial expression systems for the large-scale manufacturing.
Kudou et al. describe expression of HyHEL-10 single chain scFv in E. coli (prokaryotic host) and collection of inclusion bodies from the same.  Kudou et al., page 69, left column.  As shown in Figure 1 of Kudou et al., the inclusion bodies of scFv ware solubilized in 5% (i.e. 5% w/v) 12-L-Glu (i.e. lauroyl-L-glutamate, a non-ionic detergent) in 20 mM sodium phosphate (pH 8.5) buffer followed by dilution to 20 mM sodium phosphate (pH 8.5), 2.5% lauroyl-L-glutamate and 1.2 mM DTT (a reducing agent).  Kudou et al., page 69, right column.  The preceding is a description of providing scFv fusion protein as inclusion bodies and solubilizing the scFv protein by the subjecting the inclusion bodies to a solubilisation buffer containing a detergent wherein the solubilisation buffer is a phosphate buffer and contains no chaotropes or chaotropes in a concentration of less than 1.5 M urea that is a kosmotropic condition having a corresponding concentration of zero for urea and a reducing agent as recited in claim 6 and a phosphaote buffer as recited in claim 5.  Lauroyl-L-glutamate is an anionic detergent as recited in claim 8.
As shown in Kudou et al., Fig. 1 in Step-3, the solubilized scFv protein is subjected to a refolding step.  Refolding was performed by diluting the solubilized scFv protein with 20 mM sodium phosphate (pH 8.0) to a concentration of 1.0% lauroyl-L-glutamate and diluting 20 µL of that solution 20-fold into 380 µL sodium phosphate (pH 8.0) containing 0.84 M arginine HCl [i.e. refolding of solubilized scFv protein done in a buffer containing an amino acid] and 1.05 mM oxidized/reduced glutathione with varying concentration of lauroyl-L-glutamate as shown in Fig. 3.  Kudou et al., page 69, right column.  As such, Kudou et al. teach refolding a solubilized protein in a buffer containing the amino acid arginine and containing no urea or other chaotropes as to be a kosmotropic condition.  As shown in Fig. 1 of Kudou et al., any refolded scFv protein is recovered/purified by column chromatography.  The pH of 8.0 in the refolding buffer meets the features of claim 10.
However, Kudou et al. do not teach that the described scFv protein is a fusion protein further comprising an Npro autoprotease and that the scFv protein is a human recombinant protein nor refolding in the presence of ion chelating agent.
As discussed, Kudou et al. relates to the recombinant production of “antibody-based biopharmaceuticals” wherein “Monoclonal antibodies hold great promise as effective human therapeutics.”  Kudou et al., page 68, left column.  As such, Kudou et al. is directed towards finding new methodology for production of therapeutic single-chain antibodies which clearly includes human single-chain antibodies that can be applied as a biopharmaceutical in humans.  However, it is noted that the test single-chain antibody, HyHEL-10, employed by Kudou et al. appears to be a mouse single-chain antibody.  
HyHEL-10 is further described by Tsumoto et al., wherein Tsumoto et al., page 120, left column, suggest that refolding methods for HyHEL-10 be directed applied to human single-chain Fv fragment:

    PNG
    media_image1.png
    152
    552
    media_image1.png
    Greyscale

	As such, both Kudou et al. and Tsumoto et al. suggest that conditions applied for refolding HyHEL-10 from inclusion bodies be directly applied to human single-chain Fv fragment such that the ordinarily skilled artisan at the time of filing would have been motivated to do the same to achieve the benefit of production of human single-chain antibodies suitable for biopharmaceuticals.  
Regarding the recitation of an Npro autoprotease as recited in claim 1, Kaar et al., Abstract, teach:
The autoprotease Npro significantly enhances expression of fused peptides and proteins and drives the formation of inclusion bodies during protein expression. Upon refolding, the autoprotease becomes active and cleaves itself specifically at its own C‐terminus releasing the target protein with its authentic N‐terminus. Npro wild‐type and its mutant EDDIE, respectively, were fused N‐terminally to the green fluorescent protein, staphylococcus Protein A domain D, inhibitory peptide of senescence‐evasion‐factor, and the short 16 amino acid peptide pep6His. In comparison with the Npro wild‐type, the tailored mutant EDDIE displayed an increased rate constant for refolding and cleavage from 1.3 × 10−4 s−1 to 3.5 × 10−4 s−1, and allowed a 15‐fold higher protein concentration of 1.1 mg/mL when studying pep6His as a fusion partner. For green fluorescent protein, the rate constant was increased from 2.4 × 10−5 s−1 to 1.1 × 10−4 s−1 when fused to EDDIE.
Further, “Not only expression yield, but also identity of the recombinant product with special respect to the N-terminus is important for proteins used in medical applications. N-or C-terminal fusion tags must be removed either enzymatically with specific proteases (Nilsson et al., 1997) or by the use of intein self-cleavage systems (Chong et al., 1998), since incomplete cleavage by methionine aminopeptidase (Hirel et al., 1989) may lead to intolerable microheterogeneity of the product and may even change the product’s functionality and stability (Boix et al., 1996; Endo et al., 2001). These procedures lead to additional processing steps.”  Kaar et al., page 774, right column.  “Furthermore, authentic N-termini have been produced for all investigated fusion partners.”  Kaar et al., page 775, right column.
As such, Kaar et al. teach that it is advantageous to fuse Npro autoprotease to the N-terminus of a protein, particularly proteins of therapeutic potential, which are expressed as inclusion bodies to be refolded to active protein, since the fused Npro autoprotease assists in preserving the authentic N-terminus of the fusion partner and thereby reduces disadvantageous microheterogeneity. 
	In view of the above, at the time of filing the ordinarily skilled artisan would have been motivated to modify the scFv protein described by Kudou et al. or a human single-chain Fv fragment as taught by the combination of Kudou et al. and Tsumoto et al. to be fused to Npro autoprotease at the N-terminus to form an Npro-scFv fusion protein (human scFv or otherwise) using the methods otherwise taught by Kudou et al.  The ordinarily skilled artisan would have been motivated to do this to achieve the advantages describes by Kaar et al. to reduce microheterogeneity caused by degradation of the authentic N-terminus of the scFv fusion partner as a protein that has therapeutic potential, such as the human single-chain Fv fragments for therapeutic use described by both Kudou et al. and Tsumoto et al.  
pro-scFv fusion protein as inclusion bodies using the methods of Kudou et al., the ordinarily skilled artisan would have readily realized the necessity of refolding such fusion protein using the same or similar procedure as described by Kudou et al., since such conditions have proven to be effective for the scFv protein and Kudou et al. indicate the usability of the taught techniques to human therapeutic proteins.  Kudou et al., page 68, left column (”Monoclonal antibodies hold great promise as effective human therapeutics.”).  As explained by Kaar et al., Fig. 1, “refolding under kosmotropic conditions leads to autocatalytic cleavage and release of the target protein with an authentic N-terminus.”  As such, the performance of refolding as described by Kudou et al. on an Npro-scFv fusion protein provided as inclusion bodies will allow for the fusion protein to be cleaved by the Npro protease moiety under kosmotropic conditions [i.e. a condition not having chaotropes such as the solubilization and refolding conditions taught by Kudou et al.] wherein the scFv protein is thereby cleaved from the fusion protein.  The refolded scFv free of the Npro protein can be purified in the same manner described by Kudou et al.
	Regarding further recitation in claim 1 that an ion chelating agent is present in a buffer used for refolding of the solubilized fusion protein, Cabrita et al. describe GSH/GSSG [oxidized and reduced glutathione] can be included in a buffer for refolding/renaturation to promote disulfide bond shuffling wherein “to minimize the effects of oxygen oxidizing thiols, the presence of EDTA [a chelating agent] can be beneficial.”  Cabrita et al., page 41.
	The above description of Cabrita et al. is consistent with Kudou et al. teaching a refolding buffer containing “20 mM sodium phosphate (pH 8.0) containing 0.84 M arginine hydrochloride, 1.05 mM oxidized and reduced form of glutathione [i.e. GSH/GSSG].”  Kudou et al., page 68, right column.  Arakawa et al. describe the refolding of antibody fragments from inclusion bodies similar to the scFv fragments described by Kudou et al. wherein, for example, “Refolding was initiated by rapid dilution into a solvent containing 2.5 mM GSH, 0.25 mM GSSG, 1 mM EDTA, 0.1 M Tris, pH 8.0.”  Arakawa et al., page 233.  
That is, Cabrita et al. teach that it is well-known in the art to include EDTA (an ion chelating agent) in a buffer for protein refolding/renaturation in order prevent oxidizing of thiols by oxygen.  Further, Arakawa et al. teach that it is known in the art to include EDTA in a refolding buffer containing GSH and 
As such, at the time of filing, the ordinarily skilled artisan would have been motivated to include EDTA in any buffer for refolding/renaturation of a protein that includes GSH and GSSG.  The ordinarily skilled artisan would have been motivated to do this since the prior art as discussed above teach 1) that it is appropriate to combine GSH and GSSG with EDTA, and 2) that such EDTA prevents oxidation of thiols by oxygen wherein thiols have to maintained in reduced form during solubilization while GSH/GSSG promotes disulfide bond formation during refolding/renaturation.  
	
Claims 1-6, 8, 10 and 12-14 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudou et al., Tsumoto et al., Kaar et al. Cabrita et al. and Arakawa et al. as applied to claims 1-6, 8 and 10 above, and further in view of Armstrong et al. (“A new protein folding screen: Application to the ligand binding domains of a glutamate and kaiate receptor and to lysozyme and carbonic anhydrase,” Protein Sci. 8 (1999): 1475-83).
The features of claims 1-6, 8, 10 and 14 taught by Kudou et al, Tsumoto et al., Kaar et al. Cabrita et al. and Arakawa et al. are discussed above.  However, these references do not teach use of a refolding buffer including sucrose, DTT, NaCl, EDTA (an ion chelating agent) and a detergent.
Kudou et al. teach that the refolding of a protein from an inclusion body requires an extensive amount of optimization.  “Although each protein requires appropriate optimization, solubilization by C12-L-Glu and dilution refolding assisted by arginine can generate the native, functional antibody fragments.”  Kudou et al., Abstract.  While Kudou et al. report satisfactory refolding conditions for the described scFv protein, upon replacement of the scFv described with a human scFv and modification of the N-terminus with a Npro protease moiety, appropriate further optimization may be necessary, since “each protein requires appropriate optimization.”
Various screens for optimizing the refolding conditions are well known in the art.  For example, Armstrong et al. describe a factorial protein folding screen that “includes 12 factors shown by previous experiments to enhance protein folding and it incorporates the 12 factors into 16 different folding conditions.”  Armstrong et al., Abstract.  Reagents for the described folding screen are shown in Table 1 et al., wherein Buffer 6 includes DTT, EDTA (an ion chelating agent), sucrose (0.4M) (i.e. step (c) of claim 1 performed in presence of a carbohydrate) , lauryl maltoside detergent and 10mM ionic strength (NaCl) (superscript “i” describes presence of NaCl).
At the time of filing, it would have been obvious for the skilled artisan to apply the protein folding screen described by Armstrong et al., since screening proteins formed as inclusion bodies for appropriate renaturation is the intended purpose of the protein folding screen described by Armstrong et al.  

Response to arguments
The applicant provides no additional arguments or remarks with the RCE filed on 10/15/2020.  The amendment and arguments filed on 09/21/2020 have been fully addressed in the Advisory Action dated 10/08/2020, which is incorporated herein by reference.  The response to arguments stated as a continuation of Box 12 of the prior Advisory Action are responsive to applicant’s arguments field on 09/21/2020 are not repeated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652